Citation Nr: 0703397	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for glaucoma, to 
include as secondary to service-connected shrapnel wounds.

2.  Entitlement to service connection for refractive error, 
to include as secondary to service-connected shrapnel wounds.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, to include as secondary to 
service-connected shrapnel wounds.

4.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to service-connected 
shrapnel wounds.

5.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected 
shrapnel wounds.  

6.  Entitlement to service connection for arthritis, to 
include as secondary to service-connected shrapnel wounds.

7.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

8.  Entitlement to an initial compensable evaluation for 
residuals of a ruptured tympanic membrane.

9.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently assigned a noncompensable evaluation.

10.  Entitlement to an increased evaluation for an injury to 
right muscle groups XI and XII with retained fragments and 
paresthesia, currently assigned a 30 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That decision granted service 
connection for tinnitus, bilateral hearing loss, and 
residuals of a ruptured tympanic membrane and assigned a 10 
percent disability evaluation for tinnitus and noncompensable 
evaluations for the other two disabilities effective from 
February 8, 2002.  The November 2002 rating decision also 
denied service connection for glaucoma, refractive error, 
degenerative disc disease of the lumbar spine, a right 
shoulder disorder, a left shoulder disorder, and arthritis as 
well as an increased evaluation for an injury to right muscle 
groups XI and XII.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

The issues of service connection as well as for an increased 
evaluation for bilateral hearing loss and for an injury to 
muscle groups XI and XII will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum rating authorized under 
Diagnostic Code 6260.  

2.  The veteran is in receipt of the maximum schedular 
evaluation for residuals of a ruptured tympanic membrane, and 
this disability is not shown to present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, No. 05-7168 (Fed. Cir. 
June 19, 2006).

2. The criteria for a compensable evaluation for residuals of 
a ruptured tympanic membrane perforation have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.84, Diagnostic Code 6211 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The U. S. 
Court of Appeals for Veterans Claims has held that the legal 
provisions pertaining to VA's duty to notify and to assist a 
claimant do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In this case, the facts are not in dispute.  Resolution of 
the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus and for residuals of a ruptured tympanic 
membrane.  In this case, the veteran is already receiving the 
maximum disability rating available for tinnitus and for 
residuals of a ruptured tympanic membrane under the 
applicable rating criteria.  Therefore, because no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

I.  Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court of 
Appeals for Veterans Claims (Court or Veterans Court) 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

The Federal Circuit subsequently reversed the Veterans 
Court's decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006).  Citing Supreme Court precedent, 
the Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Veterans 
Court erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation based on lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Residuals of a Ruptured Tympanic Membrane

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous. Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability. Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ." Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found. Id.

The veteran's residuals of a ruptured tympanic membrane is 
currently assigned a noncompensable evaluation pursuant to 38 
C.F.R. § 4.87, Diagnostic Code 6211. A noncompensable 
evaluation is the only rating available under Diagnostic Code 
6211.  Consequently, the veteran is not entitled to an 
increased or compensable rating for this disability.  The 
Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1) in regard to extraschedular evaluation, but finds 
no evidence that the ruptured tympanic membrane alone has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.

An initial compensable evaluation for residuals of a ruptured 
tympanic membrane is denied.




REMAND

Reasons for Remand:  To obtain the veteran's complete service 
medical records, to secure additional treatment records, and 
to afford the veteran VA examinations.  

As discussed above, the law requires, among other things, 
that the VA assist a claimant in obtaining that evidence.  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

In this case, the Board notes that the veteran's service 
medical records are incomplete.  Even prior to the enactment 
of the Veterans Claims Assistance Act of 2000, the United 
States Court of Appeals for Veterans Claims (Court) had held 
that in cases where the veteran's service medical records 
were unavailable, through no fault of the veteran, there was 
a "heightened duty" to assist the veteran in the development 
of the case. See generally McCormick v. Gober, 14 Vet. App. 
39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Board notes that the RO did request the veteran's service 
medical records; however, a June 1970 response indicated that 
the health record was not on file and that the entrance 
examination was not available.  Moreover, the RO indicated in 
the November 2002 rating decision and the March 2003 
statement of the case (SOC) that it based its determination 
on the veteran's partial service medical records.  Under the 
circumstances of this case, the RO should make an additional 
attempt to obtain and associate with the claims file the 
veteran's complete service medical records.

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran testified at his June 2006 
hearing before the Board that he began seeking treatment at 
the VA Medical Center in Birmingham, Alabama shortly 
following his separation from service. However, the claims 
file does not contain any VA medical records dated prior to 
July 1998, nor is there any indication that an attempt was 
made to secure those records.  Such records may prove to be 
relevant and probative. Therefore, the RO should attempt to 
obtain and associate with the claims file any and all 
treatment records pertaining to the issues on appeal.

In addition, the Board notes that the veteran was provided VA 
examinations in March 2002 in connection with his claims for 
service connection for glaucoma, refractive error, a right 
shoulder disorder, a left shoulder disorder, and arthritis.  
The March 2002 VA examiners diagnosed the veteran with those 
disorders, including arthralgia of the right and left 
shoulders.  However, the examiners did not discuss the 
etiology of such disorders.  As such, the evidence of record 
does not include a medical opinion addressing whether those 
disorders are related to the veteran's service-connected 
shrapnel wounds or are otherwise related to service.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary to determine the nature and etiology of 
any glaucoma, refractive error, right shoulder disorder, left 
shoulder disorder, and arthritis that may be present.

The Board further observes that the veteran was afforded VA 
examinations in March 2002 in connection with his claims for 
service connection for bilateral hearing loss and for an 
increased evaluation for his injury to right muscle groups XI 
and XII.  The November 2002 rating decision currently on 
appeal granted service connection for bilateral loss and 
assigned a noncompensable evaluation effective from February 
8, 2002, and denied an increased evaluation for the muscle 
injury.  However, following the issuance of the November 2002 
rating decision, the veteran requested that he be afforded 
another examination for those disorders.  In this regard, he 
claimed at his June 2006 hearing before the Board that his 
bilateral hearing loss and muscle injury had worsened and 
that the evidence was too old for an adequate evaluation of 
his current conditions.  VA's General Counsel has indicated 
that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board is of the opinion that a more 
recent VA examination is in order in this case for the 
purpose of ascertaining the severity and manifestations of 
the veteran's service-connected bilateral hearing loss and 
injury to right muscle groups XI and XII.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and any 
other appropriate location to request 
the complete service medical records of 
the veteran.  As set forth in 38 
U.S.C.A. §5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile. 
The veteran should be notified of the 
RO's attempts to locate his medical 
records from his active duty service, as 
well as any further action to be taken.

2.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for glaucoma, 
refractive error, degenerative disc 
disease of the lumbosacral spine, a 
right shoulder disorder, a left shoulder 
disorder, arthritis, bilateral hearing 
loss, and a muscle injury.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these 
records with the claims file. A specific 
request should be made for VA treatment 
records from the VA Medical Center in 
Birmingham, Alabama, for the period 
between March 1970 and July 1998.   

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any glaucoma, refractive 
error, right shoulder disorder, left 
shoulder disorder, and arthritis that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner should be requested to 
review all pertinent records associated 
with the claims file and to comment on 
whether it is at least as likely as not 
that the veteran's current disorders 
were caused by or permanently aggravated 
by his service-connected shrapnel wounds 
or are otherwise related to his military 
service.  It should be noted that 
congenital or developmental defects, 
such as refractive error, are not 
diseases or injuries within the meaning 
of the applicable legislation, unless 
during service, a superimposed disease 
or injury occurs.
 
(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  The veteran should be afforded a VA 
examination to determine the severity 
and manifestations of his bilateral 
hearing loss.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service- 
connected bilateral hearing loss.  The 
examiner should report all signs and 
symptoms necessary for rating the 
veteran's bilateral hearing loss under 
the rating criteria.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  The veteran should be afforded a VA 
examination to determine the severity 
and manifestation of his injury to the 
right muscle groups XI and XII.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the veteran's 
service-connected injury to muscles 
groups XI and XII.  The examiner should 
report all signs and symptoms necessary 
for rating the veteran's muscle injury 
under the rating criteria.  The presence 
of objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, as should any 
additional disability due to these 
factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


